• DONNELLY, Judge,
concurring in result.
I concur only in the result for at least two reasons:
(1) State ex rel. Gralike v. Walsh, 483 S.W.2d 70 (Mo. banc 1972), cited with approval in the principal opinion, merely perpetuates the fiction that the courts, even before a general election, may usurp the *541right of each house of the General Assembly to be the sole judge of the qualifications of its own members. Mo.Const. Art. III, § 18. I would disavow the holding in Gra-like.
(2) I doubt the present constitutional viability, under the “compelling state interest” standard articulated in Dunn v. Blumstein, 405 U.S. 330, 92 S.Ct. 995, 31 L.Ed.2d 274, of that portion of Mo.Const.Art. Ill, § 4 which requires that each representative shall have been a resident of the district which he is chosen to represent for one year. The justifications for upholding the constitutionality of such a provision (e. g. ensuring that the representative is exposed to the problems, needs and desires of the people and that they have a chance to observe him and gain first-hand knowledge of his habits and character — Cf. Chimento v. Stark, 353 F.Supp. 1211, affirmed 414 U.S. 802, 94 S.Ct. 125, 38 L.Ed.2d 39) are no longer available to Missouri because of the decision in State ex rel. King v. Walsh, 484 S.W.2d 641 (Mo. banc 1972) which holds that a provision for residency for a given period of time “does not mean and require actual, physical presence * * *.” (484 S.W.2d, at 644).